Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-15 were pending and rejected in the previous non-final office action (6/11/2021). Applicant’s amendment was received on 12/13/2021 whereby claims 16-20 were newly added. No claims were cancelled or amended. Accordingly, claims 1-20 are pending and hereby examined in this office action.
Response to Remarks/Arguments
Objection to the Drawings and Specification
Applicant’s amendment cured the previous objection to the drawings and specification.  Accordingly, the previous objections are hereby withdrawn.
35 USC 101
Applicant’s arguments with respect to the 35 USC 101 rejection of claims 1-15 have been considered, but are not persuasive.
Step 1 – Examiner wishes to clarify to Applicant that the independent claims pass the test at Step 1 of the 35 USC 101 analysis.  The independent claims are directed to one of the four statutory categories. Claims 1, 6, 7, 8, and 12 fall within the category of a method and/or a system.  See MPEP 2106.03(I).
Step 2A Prong 1
Step 2A Prong 2 – Applicant argues that the claim includes additional elements that integrate the abstract idea into a practical application.  In support, Applicant argues that the claim results in “an improvement in the functioning of technology in the food delivery industry.”  Examiner respectfully disagrees.  Any additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - Applicant argues that the claims include additional elements that amount to significantly more than the abstract idea.  Examiner respectfully disagrees. In addition, Applicant submits that the additional elements, individually or in combination, are not well-understood, routine, or conventional.  Examiner has not made nor is making the assertion that the additional elements are well-understood, routine, or conventional.  As such, Examiner has no duty to provide evidence.  “At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.” See MPEP 2106.07(a)(III). As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere 
35 USC 103
With respect to the 35 USC 103 rejection of claims 1-4, Applicant’s arguments have been considered, but are not persuasive.  Applicant submits that “[n]one of the cited references, either alone or taken together, disclose, teach, or suggest methods that are specifically adapted for food delivery and preventing tampering of food delivered from a food source[.]”  Applicant argues that package delivery is different from food delivery.  Examiner respectfully disagrees.  Food is transported in a container/package as opposed to being transported uncontained in its raw state. It is Examiner’s position that Hilsley, Doljack, and Schmitz all qualify as analogous art because they are in the same field of endeavor (secure package delivery) and/or are reasonably pertinent to the problem faced by the inventor (ensuring that a delivery isn’t tampered with.)  See MPEP 2141.01(a)(I.)  In considering the similarities and differences in structure and function between Hilsley and the claimed invention it is readily apparent that there is no difference in structure and/or function between food packaged for delivery and an item packaged for delivery. See MPEP 2141.01(a)(II.)  
In addition, Applicant submits that that Hilsley does not teach a third-party validator.  Examiner respectfully disagrees. Hilsley expressly teaches a “delivery system that verifies the delivery of a package and confirms that specified criteria were met during delivery.” (Hilsley [0004]).  Hilsley’s teachings are entirely directed to a third-party system that can validate data between any supplier/vendor and any end recipient. (Hilsley [0018]).  
Lastly, Applicant submits that Hilsley fails to teach “what is taught and claimed in the present application, namely the recipient inspecting the sealed package and verifying that the unique identifier matches the unique identifier confirmed by a third-party validator. The method taught and claimed in the present application gives the customer/recipient assurance that the food package has not been tampered  trust that there has been no tampering so long as no alerts are received.”  Examiner respectfully disagrees.  Hilsley teaches active participation by the recipient and a verification message to the recipient. “[T]he recipient may break the seal, reveal the hidden identifier, and provide the hidden identifier as a confirmation code. The software application may further verify to the recipient whether the workflow and delivery conditions were satisfied while the package was in transit, and thus indicate to the recipient whether the package should be accepted.“ (Hilsley [0026]).
With respect to the 35 USC 103 rejection of claims 5-15, Applicant’s arguments have been considered, but are not persuasive.  Applicant argues that package delivery is different from food delivery.  Examiner respectfully disagrees.  As discussed above, it is Examiner’s position that all the cited references qualify as analogous art because they are in the same field of endeavor and/or are reasonably pertinent to the problem faced by the inventor. See MPEP 2141.01(a).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claim 1 falls into the category of a method and/or system.
Claim 6 falls into the category of a method and/or system.
Claim 7 falls into the category of a method and/or system.
Claim 8 falls into the category of a method and/or system.
Claim 12 falls into the category of a method and/or system.
(Original) Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 2A Prong 1 (additional elements omitted) - The claim recites a [] method for a third-party validator to [] validate secure food delivery for delivering food to a customer from a food source, the method comprising: the food source following procedures established by the third-party validator for sealing a food order at the food source in a package that prevents access to the food order without visibly damaging the package or breaking a tamper proof seal or a locking device, wherein the tamper proof seal or the locking device is permanently marked or attached to a tag with a unique identifier assigned by the third-party validator; the food source then communicating [] the unique identifier; [] receiv[ing] the unique identifier [from] the food source, validat[ing] that it is authorized [] and confirming that the unique identifier was assigned to the food source by the third-party validator and not previously deployed or marked as used; if the unique identifier is not authorized because it does not match with a unique identifier assigned to the food source [] or because it matches with a unique identifier that was previously deployed or marked used, automatically alerting the food source; Page 4 of 27if the unique identifier is confirmed to be authorized, then marking the unique identifier as deployed and unavailable to be used again; the customer, upon receiving delivery of the food order, inspects the package and the tamper proof seal or locking device to be assured that the food order is secure and reports the unique identifier to the third- party validator []; checking that the unique identifier [from] the food source matches the unique identifier reported by the customer; and if there is a match, communicating to the customer [], validation that the food order was securely delivered and marking the unique identifier as used [], and if the unique identifiers do not match, communicating this to the customer and indicating that the secure delivery of the food order is not validated; and storing a record [] to record whether or not the unique identifiers matched and what was communicated to the customer.  The claim, under its broadest reasonable interpretation, is directed to the abstract idea of delivering food to a customer wherein the food is 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a computer, one or more servers, a food source user interface, a communication network, one or more processors, a memory that stores a set of instructions, a digital database and a customer user interface are generic computer components.  The additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 3 merely further narrows the abstract idea of claim 2.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 4 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 5 further narrows the abstract idea of claim 1 and adds an additional element of a delivery person using a computer with a program that has a delivery person user interface.  However, the analysis does not change at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 2A Prong 1 - The claim recites [] a food source [] uploading a unique identifier for the food order to [] the third-party validator, the unique identifier being permanently marked on a tamper proof seal or locking Page 6 of 27device that prevents packaging for the food order from being opened without evidence of tampering; [] receiv[ing] the unique identifier from the food source [], validat[ing] that the unique identifier is authorized [] and confirming that the unique identifier was assigned by the third-party validator to the food source and that it is available and not previously deployed or marked used; if the unique identifier is not authorized, automatically alerting the food source; if the unique identifier is confirmed to be authorized, then marking the unique identifier as deployed and unavailable to be used again; [] reporting the unique identifier associated with packaging for the food order that is received; [] comparing the unique identifier reported by the customer and the unique identifier uploaded by the food source; if there is a match, confirming to the customer that the security of the food order is validated and marking unique identifier as used []; and, if there is no match, communicating to the customer that the 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a computer-implemented platform for a third-party validator to validate secure food delivery for delivering a food order to a customer from a food source, a food source computer having a program with a food source user interface, one or more servers comprising a processor and a memory that stores instructions for the processor, a digital database, a customer computer having a program with a customer user interface are generic computer components.  The additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 2A Prong 1
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a computer-implemented automated method enabled by one or more servers operated by a third-party validator to validate secure food delivery for food orders delivered to a customer from a food source, the one or more servers comprising one or more processors and a memory that stores a set of instructions and a digital database are generic computer components.  The additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 2A Prong 1 - The claim recites [] the third-party validator assigning a unique identifier to the food source that the food source attaches to a food order that is deposited in a sealed tamper-proof package; the third-party validator providing [] means for the food source [] to report the unique 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a computer-implemented method for third-party validation of secure delivery of a food order by an intermediary from a food source to a customer, the system comprises computer-implemented procedures established and controlled by a third-party validator that are followed by the food source and the intermediary, a food source user interface computer program, an intermediary user interface computer program, and one or more computers are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed inventions is directed to an abstract idea without significantly more.  Claim 9 further narrows the abstract idea of claim 8 and adds an additional element of a digital database.  But, the additional element does not change the analysis at Step 2A Prong 2 and Step 2B. 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more.  Claim 10 merely further narrows the abstract idea of claim 8.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more.  Claim 11 merely further narrows the abstract idea of claim 8.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 2A Prong 1
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a computer-implemented method for third-party validation of secure delivery of a food order by an intermediary from a food source to a customer, the system comprises computer-implemented procedures established and controlled by a third-party validator that are followed by the food source and the intermediary, a food source user interface computer program, a customer user interface computer program, and one or more computers are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 14 merely further narrows the abstract idea of claim 12.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 15 further narrows the abstract idea of claim 12 and merely adds an additional element of a third-party validator computer.  But, the additional element does not change the analysis at Step 2A Prong 2 and Step 2B.
Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 16-20 merely further narrow the abstract idea of the claims on which they depend.   The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected as being obvious over Pre-grant Publication No.: US 2018/0240065 A1, hereinafter “Hilsley,” in view of US Patent No.: 6,442,276 B1, hereinafter “Doljack,” in view of Pre-grant Publication No.: US 2014/0025594 A1, hereinafter “Schmitz.”
Claim 1 (Original): 
the food source following procedures established by the third-party validator for sealing a food order at the food source in a package that prevents access to the food order without visibly damaging the package or breaking a tamper proof seal or a locking device, (Hilsley [0020], “as described above, the package may be wrapped using a tamper-resistant shrink wrap that has visible codes or sequence numbers along its length…”)
wherein the tamper proof seal or the locking device is permanently marked or attached to a tag with a unique identifier assigned by the third-party validator; (Hilsley [0020], “the visible codes for each packing material may be unique only within that material (e.g., no two lids have the same visible code, but a lid and a seal could have the same code). In other embodiments, the visible codes may be assigned in such a manner that individual packages may be assigned to a distinct set of codes…”)
the food source then communicating with the one or more servers through a food source user interface that is connected to a communication network to upload the unique identifier;  (Hilsley [0038], “At (3), the package sealing module 128 may initiate collection of packaging information via the input/output devices 112. Thereafter, at (4), the packaging information may be obtained. Illustratively, a camera, touchscreen, or other input/output device 112 may be used to scan a bar code, receive a sequence number as user input, receive data from an RFID chip or Bluetooth beacon, or otherwise collect any information that uniquely identifies the package and/or the materials used to seal the package. At (5), the package sealing module 128 receives the collected information from the input/output devices 112.”; See also [0031], “The memory 120 may further include a package sealing module 128, which may be executed by the processor 116 to collect information relating to a sealed package…”; See also [0034]-[0037])
the customer, upon receiving delivery of the food order, inspects the package and the tamper proof seal or locking device to be assured that the food order is secure and reports the unique identifier to the third-party validator through a customer user interface connected to a communication 
storing a record in the digital database to record whether or not the unique identifiers matched (Hilsley [0043] – [0044], “the package verification module 132 may search or query the sealed package data store 160 for a corresponding record. At (16), the sealed package data store 160 may provide the sealed package record. At (17), the package verification module 132 may compare the information obtained at (14) to the sealed package record obtained at (16) to verify that the tamper resistant materials used to seal the package have not been tampered with...”)
and what was communicated to the customer. (Hilsley [0080]-[0081]; See also [0027], “sealed package data store…”; [0031], “a package verification module 132, which may be executed to verify that a package was delivered securely and in accordance with specified workflows and criteria…”; [0039], “At (6), the package sealing module 128 may generate a sealed package record. The sealed package record may illustratively contain the information collected at (5)…”; [0082]-[0084])

Hilsley doesn’t explicitly teach the following; however, Doljack teaches:
if the unique identifier is not authorized because it does not match with a unique identifier assigned to the food source in the digital database or because it matches with a unique identifier that was previously deployed or marked used, automatically alerting the food source; (Doljack col. 4, lns 20-27, “If the scanned product code is not verified as a valid code, the product is identified as a counterfeit. If the product code is a valid product code a further inquiry may be made to determine whether the valid 
if the unique identifier is confirmed to be authorized, then marking the unique identifier as deployed and unavailable to be used again; (Doljack col. 4, lns. 20-27, “If the product code is a valid product code a further inquiry may be made to determine whether the valid code has previously been used.  If the code has previously been used the product is identified as a counterfeit; if not, an indication is made within the database that the valid code has now been used…”)
checking that the unique identifier uploaded by the food source matches the unique identifier reported by the customer; (Doljack col. 4, lns. 17-30, “the codes are read from the marked products and compared to random codes contained within a database in which the codes are stored upon their initial generation…”)
if there is a match, communicating to the customer through the customer user interface, validation - 72 -that the food order was securely delivered (Doljack col. 4, lns. 17-30, “the encrypted combination codes are decrypted and read to identify its non-random portion. If the decrypted non-random portion matches the originally used non-random code, goods are authenticated…”)
and marking the unique identifier as used in the digital database, (Doljack col. 4, lns. 17-30, “an indication is made within the database that the valid code has now been used…”) 
if the unique identifiers do not match, communicating this to the customer and indicating that the secure delivery of the food order is not validated; (Doljack col. 4, lns. 17-31, “the encrypted combination codes are decrypted and read to identify its non-random portion. If the decrypted non-random portion matches the originally used non-random code, goods are authenticated while a mismatch indicates a counterfeit.”; See also col. 6, lns. 51-56, “If the local computer 52, after analyzing the database 24, determines that the code has not previously been used, it indicates to the user that the goods are 
Hilsley teaches a package delivery system that verifies the secure delivery of a package.  Doljack also teaches a system and method for verifying that good aren’t tampered with during transportation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hilsley with the teachings of Doljack since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Hilsley/Doljack doesn’t explicitly teach the following; however Schmitz teaches:
receive the unique identifier uploaded by the food source, validate that it is authorized by referencing the digital database and confirming that the unique identifier was assigned to the food source by the third-party validator and not previously deployed or marked as used; (Schmitz [0014], “Communicating to the issuer of the labels validation information concerning the products to which the authentication labels have been applied in a separate step allows the issuer of the labels to cross check this information with the product information stored in the database….This can be done by determining whether….the label has been correctly validated for use by the manufacturer or distributor of the product.”) 
Hilsley and Doljack both teach a system and method for validating that a package wasn’t tampered with during transportation.  Schmitz teaches a method of verifying a products authenticity using labels with unique identifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to combine the teachings of Hilsley/Doljack with the teachings of Schmitz since the claimed invention is merely a combination of old elements, and in the combination each 
Claim 2 (Original): Hilsley/Doljack/Schmitz, as shown above, teaches all the limitations of claim 1.  Hilsley further teaches:
the food source collecting the name and/or other identifying information from a person that picks up the package and also uploading this information and the time when the package was picked up to the one or more servers. (Hilsley [0019], “For example, the data can include information identifying the delivery vendor…timing information associated with receipt of the target package…and the like…”)
Claim 3 (Original): Hilsley/Doljack/Schmitz, as shown above, teaches all the limitations of claim 2.  Hilsley further teaches:
the processor automatically reporting to the food source when a food order delivery has been completed or when the unique identifiers do not match and a secure delivery cannot be validated. (Hilsley [0084], “the recipient may be presented with information indicating that the package is acceptable and has not been detectably tampered with. In further embodiments, information may be provided to the sender or the delivery agent indicating that the package was delivered in accordance with specified criteria.”; [0081], “If the determination at decision block 608 is that the sequence numbers do not match, then at block 616 the package may be rejected. In some embodiments, a warning or notice may be provided to the sender…”; See also [0078]-[0080], [0084])
Claim 4 (Original): Hilsley/Doljack/Schmitz, as shown above, teaches all the limitations of claim 1.  Hilsley further teaches:
the third-party validator supplying tamper proof seals or locking devices to the food source (Hilsley [0036]-[0037], “In the illustrated embodiment, at (1 ), a new or existing user may be authenticated… the user may be [] a sender of the package []. At (2), the user's identity may be confirmed 
entering into the digital database the unique identifiers marked on each respective tamper proof seal or locking device (Hilsley [0039], “At (7), the package sealing module 128 may store the sealed package record in a data store, such as the sealed package data store 160, for later retrieval.”)
associating the unique identifier with the food source. (Hilsley [0037], “user may be…presented with other information, such as a list of packages currently associated with the user…”; See also [0048], “The QR code 312 may, in some embodiments, be associated with one or more of the QR codes 302A-B that are printed on the shrink wrap 300. For example, the QR code 312 may share a common prefix or identifier with the QR codes 302A-B, which may indicate that the pallet lid 310 and the shrink wrap 300 originated from the same location.”)
Claim 5 is rejected as being obvious over Hilsley/Doljack/Schmitz in view of Pre-grant Publication No.: US 2006/0136236 A1, hereinafter “Horton.”
Claim 5 (Original): Hilsley/Doljack/Schmitz, as shown above, teaches all the limitations of claim 1.  Hilsley/Doljack/Schmitz doesn’t explicitly teach the following; however, Horton teaches:
a delivery person using a computer with a program that has a delivery person user interface to communicate with the one or more servers and to capture and send to the one or more servers at least one photograph of the unique identifier and sealed packaging, (Horton [0043], “the digital image could be that of a package being delivered. The image could serve as proof of delivery of the package (e.g., performance of a task). Further, the image could verify the condition of the item delivered; namely that it was not damaged…”)
 and to automatically send location confirmation determined by GPS data, as a secondary or alternate confirmation of the secure delivery of the food order, (Horton [0045], “Thus, when the DIAD obtains a digital image of the delivery of the package when it is delivered, the DIAD could obtain a current 
and wherein said one or more servers stores the at least one photograph and location confirmation in the digital database together with a time recorded when the delivery was confirmed. (Horton [0045], “Thus, when the DIAD obtains a digital image of the delivery of the package when it is delivered, the DIAD could obtain a current value of the time and GPS coordinates. This information (e.g., 'time-stamp' and 'location stamp') would be recorded with the image file, or would be recorded as a separate file that is linked to the image file. Thus, proof of completion of the task (delivery of a package), along with the condition of the package (image of the package), along with the time (via the time-stamp), and the location (via GPS coordinates), provide an evidentiary record of the delivery of an intact parcel at a given location and at a certain time.”; See also [0024], [0027]-[0030], & [0043])
Hilsley, Doljack, and Schmitz all provide teachings directed to verifying that a product/container/package is not tampered with from origin to destination.  Horton teaches systems and methods for obtaining a digital image of a good during transit or at delivery in which the appropriate interested parties are notified and are able to view a digital image stored in a digital image server.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to combine the teachings of Hilsley/Doljack/Schmitz with the teachings of Horton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 6 is rejected as being obvious over Hilsley in view of Doljack.
Claim 6 (Original): Hilsley, as shown, teaches:
a food source computer having a program with a food source user interface for uploading a unique identifier for the food order to one or more servers that are operated by the third-party validator, (Hilsley [0018], “the implementation of the workflow can utilize a combination of mobile computing devices, location positioning systems, physical devices (e.g., tamper-resistant materials) and data processing applications.”)
the unique identifier being permanently marked on a tamper proof seal or locking device that prevents packaging for the food order from being opened without evidence of tampering; (Hilsley [0020], “state information can include a set of sequence numbers or other identifying marks of a tamper-resistant packing material…”; See also [0026], [0046], [0051]-[0054]) 
the one or more servers comprising a processor and a memory that stores instructions for the processor to: (Hilsley [0087])
if the unique identifier is not authorized, automatically alerting the food source; (Hilsley [0061], “At decision block 406, a determination may be made as to whether the sequence numbers obtained at block 404 are out of sequence…at block 416, possible theft of (or tampering with) the tamper-resistant packaging material question may be reported, so that the gap in the sequence numbers can be investigated.”; See also [0059])

Hilsley does not teach the following; however Doljack teaches:
receive the unique identifier from the food source computer, (Doljack col. 5, lns. 2-10, “the printer 26 generates the codes on a tag or label 34 (or alternatively directly on a product) which is then attached or affixed to the products 36… Each product 36 is therefore marked with the label or tag 34, wherein each product 36 contains a unique random or combination code generated within the host computer 12…”)
validate that the unique identifier is authorized by referencing a digital database and confirming that the unique identifier was assigned by the third-party validator to the food source and that it is available and not previously deployed or marked used; (Doljack col. 5, lns. 29-48, “Upon generation, the processor 14 checks whether the generated random code has been previously generated by comparing the generated random code to previously generated codes resident within the memory 20…”; See also col. 4, lns 22-27)
if the unique identifier is confirmed to be authorized, then marking the unique identifier as deployed and unavailable to be used again; (Doljack col. 4, lns. 22-27, “If the code has [not] previously been used…an indication is made within the database that the valid code has now been used…”; See also col. 5, lns. 55-63)
a customer computer having a program with a customer user interface for: communicating with the one or more servers and reporting the unique identifier associated with packaging for the food order that is received; the processor then comparing the unique identifier reported by the customer and the unique identifier uploaded by the food source; if there is a match, confirming to the customer that the security of the food order is validated and marking unique identifier as used in the digital database; and, if there is no match, communicating to the customer that the security of the food order cannot be validated because the reported unique identifier does not match with the unique identifier uploaded by the food source, and marking both of the two different unique identifiers as used in the digital database, storing in the digital database a record of the food order and - 74 -particulars thereto the failed validation, and automatically sending a copy of the record to the food source.  (Doljack col. 6, lns. 20-56)
Hilsley teaches a package delivery system that verifies the secure delivery of a package.  Doljack also teaches a system and method for verifying that good aren’t tampered with during transportation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Claim 7 is rejected as being obvious over Hilsley/Doljack in view of Pre-grant Publication No.: US 2005/0097054 A1, hereinafter “Dillon,” in view of United States Patent 10,049,236 B1, hereinafter “Alkarmi.”
Claim 7 (Original): Hilsley, as shown, teaches:
receive a unique identifier and contact information for the customer from a food source, the food source representing to the third-party validator that the unique identifier is permanently associated with a tamper proof seal or locking device that ensures that packaging for the food order prevents anyone from accessing the food order without damaging the packaging or the tamper proof seal or locking device, (Hilsley [0039], “At (6), the package sealing module 128 may generate a sealed package record. The sealed package record may illustratively contain the information collected at (5), as well as other information associated with the package. For example, the sealed package record may include information regarding the sender, the recipient…”; See also [0048]; [0060]-[0063])

Hilsley doesn’t explicitly teach the following; however, Doljack teaches:
validate that the unique identifier received from the food source is authorized by referencing the digital database and confirming that the unique identifier was assigned to the food source by the third-party validator and that it was not previously used; (Doljack col. 4, lns 17-31, “the codes are read from the marked products and compared to random codes contained within a database in which the codes are stored upon their initial generation…further inquiry may be made to determine whether the valid code has previously been used...”) 
if the unique identifier received from the food source is not authorized because it does not match with a unique identifier in the digital database or because it matches with a unique identifier that was previously used, automatically alerting the third-party validator and the food source; (Doljack col. 5, lns. 29-47)
if the received unique identifier received from the food source is confirmed to be authorized, then marking the unique identifier as used and unavailable to be used again, (Doljack col. 4, lns 17-31, “the codes are read from the marked products and compared to random codes contained within a database in which the codes are stored upon their initial generation…further inquiry may be made to determine whether the valid code has previously been used...”)
Hilsley teaches a package delivery system that verifies the secure delivery of a package.  Doljack also teaches a system and method for verifying that good aren’t tampered with during transportation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hilsley with the teachings of Doljack since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Hilsley/Doljack doesn’t explicitly teach the following; however, Dillon teaches:
using the customer contact information to communicate the unique identifier to the customer; (Dillon [0036], “In step 52, it is determined whether the subset of unique code strings should also be transmitted in secure fashion to stakeholders. The stakeholders could include such parties as…customers and other end users. If the subset of unique code strings is to be transmitted to such stakeholders, as in step 54, the transmission is preferably performed in secure fashion, as described above.”


Hilsley/Doljack/Dillon doesn’t explicitly teach the following; however, Alkarmi teaches:
receive a communication from the customer confirming one of: (a) food order received sealed and secure (b) food order received compromised or damaged (c) food order not received; and store a record in the digital database to record the communication from the customer. (Alkarmi col. 23, lns. 21-24, “and/or feedback from customers 114, which may take the form of customer complaints (e.g., the food item 126 spilled), refund requests, discount requests, and so on.)”)
Hilsley/Doljack/Dillon all teach systems and methods directed to verifying that a product/container/package is not tampered with from origin to destination.  Alkarmi teaches a sytem and process for ensuring that food items are delivered to the customer in its ideal state for consumption.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hilsley/Doljack/Dillon and Alkarmi since “[e]xisting processes for packaging food items for delivery and for transporting food items are inadequate to ensure that the food items arrive at a delivery destination in their intended consumption condition….” (Alkarmi col. 1, lns. 19-23)
Claims 8-9, 12-13 are rejected as being obvious over Hilsley in view of US Patent No.: 9,230,231 B1, hereinafter “Hodges.”
Claim 8 (Original): Hilsley, as shown, teaches: A computer-implemented method for third-party validation of secure delivery of a food order by an intermediary from a food source to a customer, the system comprises computer-implemented procedures established and controlled by a third-party validator that are followed by the food source and the intermediary; the method comprising:
the third-party validator providing an intermediary user interface computer program to the intermediary to provide means for the intermediary to use a computer to communicate to the third-party validator computer, information relating to picking up the food order and to confirm when the food order is delivered to the customer. (Hilsley [0004], “a package delivery system that verifies the delivery of a package and confirms that specified criteria were met during the delivery. In various embodiments, a software application may be used in conjunction with tamper-resistant packaging and/or various sensors to verify the integrity of a package, confirm that the package was delivered to the correct location, monitor and confirm the delivery route, verify that the package was delivered in accordance with various delivery criteria, and otherwise ensure that the package was delivered securely.”; See also [0036], ”In various embodiments, the user may be a driver or courier, a sender of the package, or another party.”)

Hilsley doesn’t explicitly teach the following; however, Hodges teaches:
the third-party validator assigning a unique identifier to the food source that the food source attaches to a food order that is deposited in a sealed tamper-proof package; (Hodges col. 22, lns. 1-6, “the invention involves supplying a user with identifier labels, such as barcoded tags, associated with information residing on the integrated supply chain management system 12, embodied on the cloud-based service 14, and further activating the labels through a verification process driven by the user.”)
the third-party validator providing a food source user interface computer program to the food source to provide a means for the food source to use a computer to report the unique identifier attached to the food order to a third-party validator computer; (Hodges col. 22, lns. 16-37, “The request data may include, but is not limited to, the identity of the requestor, characteristics of the requestor, location of the requestor, characteristics of the location of the requestor, data associated with a unit or product to which the one or more identifier labels is to be associated, and a combination thereof…” 
Hilsley teaches a package delivery system that verifies the secure delivery of a package.  Hodges teaches a system and method for managing identifier label for use in tracking products during transportation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hilsley with the teachings of Hodges since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 9 (Original): Hilsley/Hodges, as shown above, teaches all the limitations of claim 8.  Hilsley further teaches:
wherein all communications between the third-party validator computer and the food source user interface computer program and the intermediary user interface computer program are date and time stamped and saved in a digital database. (Hilsley [0039], “At (6), the package sealing module 128 may generate a sealed package record. The sealed package record may illustratively contain the information collected at (5), as well as other information associated with the package. For example, the sealed package record may include information regarding the sender, the recipient, the package contents, the courier, the time…”)
Claim 12 (Original): Hilsley, as shown, teaches: A computer-implemented method for third-party validation of secure delivery of a food order by an intermediary from a food source to a customer, the 
the third-party validator providing a food source user interface computer program to the food source to provide a means for the food source to use a computer to report to the third-party validator the unique identifier attached to the food order; (Hilsley [0020], “the software application may, in some embodiments, associate the target package with information verifying a state of the target package. More specifically, state information can include a set of sequence numbers or other identifying marks of a tamper-resistant packing material…; See also [0036], “In various embodiments, the user may be a driver or courier, a sender of the package, or another party.”)
the third-party validator providing a customer user interface computer program to the customer to provide means for the customer to use a computer to communicate with the third-party validator to confirm receipt of the food order, and whether or not the food order was secure when delivered. (Hilsley [0026], “The software application may then re-scan the package and any tamper-resistant packaging to confirm that the seals are unbroken and the packaging has not been tampered with. In some embodiments, the tamper-resistant seal may incorporate an identifier that is hidden and unreadable without removing the seal, and the recipient may break the seal, reveal the hidden identifier, and provide the hidden identifier as a confirmation code…”)

Hilsley doesn’t explicitly teach the following; however, Hodges teaches:
the third-party validator assigning a unique identifier to the food source that the food source attaches to a food order that is deposited in a sealed tamper-proof package; (Hodges col. 22, lns. 1-6, “the invention involves supplying a user with identifier labels, such as barcoded tags, associated with 
Hilsley teaches a package delivery system that verifies the secure delivery of a package.  Hodges teaches a system and method for managing identifier label for use in tracking products during transportation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hilsley with the teachings of Hodges since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 13 (Original): Hilsley/Hodges, as shown above, teaches all the limitations of claim 12.  Hilsley further teaches:
wherein all communications between the third-party validator computer and the food source user interface computer program and the customer user interface computer program are date and time stamped and saved in a digital database. (Hilsley [0039], “At (6), the package sealing module 128 may generate a sealed package record. The sealed package record may illustratively contain the information collected at (5), as well as other information associated with the package. For example, the sealed package record may include information regarding the sender, the recipient, the package contents, the courier, the time…”)
Claims 10 and 14-15 are rejected as being obvious over Hilsley/Hodges in view of Pre-grant Publication No.: US 2015/0081581 A1, hereinafter “Gishen.”
Claim 10 (Original): Hilsley/Hodges, as shown above, teaches all the limitations of claim 8. Hilsley doesn’t explicitly teach the following; however, Gishen teaches:
wherein the food source user interface computer program requires procedural steps determined by the third-party validator to be completed before the food source can advance to handing 
Hilsley teaches a package delivery system that verifies the secure delivery of a package.  Hodges teaches a system and method for managing identifier label for use in tracking products during transportation.  Gishen also teaches a system and method for securing delivery of packages. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hilsley/Hodges with the teachings of Gishen since “[w]ith crowdsourcing, in particular, people in direct interaction with, and reliance upon, each other need to have a minimum level of mutual trust. This minimum threshold may be established by the value or urgency of the package to be delivered, for example. This trust can be hard to acquire, especially for newly introduced individual[s]….” (Gishen [0098])
Claim 14 (Original): Hilsley/Hodges, as shown above, teaches all the limitations of claim 12. Hilsley doesn’t explicitly teach the following; however, Gishen teaches:
wherein the food source user interface computer program requires procedural steps determined by the third-party validator to be completed before the food source can advance to handing possession of the food order to the intermediary, and one of these procedural steps includes uploading a photograph of the sealed food order with the unique identifier attached. (Gishen [0102], “With reference to FIG. 6 a photo of the package contents is made in the presence of the sender and the courier…The photo can also be made prior to the courier's arrival by anyone, and the courier can be shown the photo 
Hilsley teaches a package delivery system that verifies the secure delivery of a package.  Hodges teaches a system and method for managing identifier label for use in tracking products during transportation.  Gishen also teaches a system and method for securing delivery of packages. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hilsley/Hodges with the teachings of Gishen since “[w]ith crowdsourcing, in particular, people in direct interaction with, and reliance upon, each other need to have a minimum level of mutual trust. This minimum threshold may be established by the value or urgency of the package to be delivered, for example. This trust can be hard to acquire, especially for newly introduced individual[s]….” (Gishen [0098])
Claim 15 (Original): Hilsley/Hodges, as shown above, teaches all the limitations of claim 12. Hilsley/Hodges doesn’t explicitly teach the following; however, Gishen teaches:
wherein customer user interface computer program requires the customer to take a photograph of the sealed food package at the delivery address and upload the photograph to the third-party validator computer to complete the confirmation of the delivery. (Gishen [0107]-[0108], Once identities are established, Casey courier surrenders the package to Resse receiver in FIG. 9. Reese can then open the package, and as shown in FIG. 10, photograph the contents as described with respect to FIG. 6. The image and description are compared with the image and description generated in FIG. 6. This comparison can be carried out by either or both of the sender and the receiver, and/or by one or more processors and/or sensors which compare the contents before being sealed and given to the courier, and when opened at the receiver…”)
Hilsley teaches a package delivery system that verifies the secure delivery of a package.  Hodges teaches a system and method for managing identifier label for use in tracking products during 
Claim 11 is rejected as being obvious over Hilsley/Hodges in view of Horton.
Claim 11: Hilsley/Hodges, as shown above, teaches all the limitations of claim 8.  Hilsley/Hodges doesn’t explicitly teach the following; however, Horton teaches:
wherein intermediary user interface computer program requires the intermediary to take a photograph of the sealed food package at the delivery address and to upload the photograph to the third-party validator computer to complete the confirmation of the delivery.  (Horton [0043], “the digital image could be that of a package being delivered. The image could serve as proof of delivery of the package (e.g., performance of a task). Further, the image could verify the condition of the item delivered; namely that it was not damaged…”; See also [0045])
Hilsley teaches a package delivery system that verifies the secure delivery of a package.  Hodges teaches a system and method for managing identifier label for use in tracking products during transportation. Horton teaches systems and methods for obtaining a digital image of a good during transit or at delivery in which the appropriate interested parties are notified and are able to view a digital image stored in a digital image server.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hilsley/Hodges with the teachings of Horton since “it is not [un]usual during the course of shipping and handling for goods to 
Claim 16 is rejected as being obvious over Hilsley/Doljack/Schmitz in view of Pre-grant Publication No. US 2017/0305630 A1, hereinafter “Miller.”
Claim 16 (New):  Hilsley/Doljack/Schmitz, as shown above, teaches all the limitations of claim 1.  Hilsley/Doljack/Schmitz doesn’t explicitly teach the following; however, Miller teaches:
wherein said food source is a restaurant. (Miller [0012], “As used herein, the term "delivery food container" refers to containers used by any food establishment, such as a restaurant…”
Claim 17 is rejected as being obvious over Hilsley/Doljack in view of Miller.
Claim 17 (New):  Hilsley/Doljack, as shown above, teaches all the limitations of claim 6.  Hilsley/Doljack doesn’t explicitly teach the following; however, Miller teaches:
wherein said food source is a restaurant. (Miller [0012], “As used herein, the term "delivery food container" refers to containers used by any food establishment, such as a restaurant…”
Claim 18 is rejected as being obvious over Hilsley/Doljack/Dillon/Alkarmi in view Miller.
Claim 18 (New):  Hilsley/Doljack/Dillon/Alkarmi, as shown above, teaches all the limitations of claim 7.  Hilsley/Doljack/Dillon/Alkarmi doesn’t explicitly teach the following; however, Miller teaches:
wherein said food source is a restaurant. (Miller [0012], “As used herein, the term "delivery food container" refers to containers used by any food establishment, such as a restaurant…”
Claims 19 and 20 are rejected as being obvious over Hilsley/Hodges in view Miller.
Claim 19 (New):  Hilsley/Hodges, as shown above, teaches all the limitations of claim 8.  Hilsley/Hodges doesn’t explicitly teach the following; however, Miller teaches:
wherein said food source is a restaurant. (Miller [0012], “As used herein, the term "delivery food container" refers to containers used by any food establishment, such as a restaurant…”
Claim 20 (New):  Hilsley/Hodges, as shown above, teaches all the limitations of claim 12.  Hilsley/Hodges doesn’t explicitly teach the following; however, Miller teaches:
wherein said food source is a restaurant. (Miller [0012], “As used herein, the term "delivery food container" refers to containers used by any food establishment, such as a restaurant…”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571) 272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        2/11/2022